Exhibit 10.37

SUBLEASE

This SUBLEASE is made as of August 6, 2014, by and between Avanir
Pharmaceuticals, Inc. a Delaware corporation having an address at 30 Enterprise,
Aliso Viejo, California 92656 (“Sublessor”) and Telogis, Inc., a Delaware
corporation, having an address at 20 Enterprise, Aliso Viejo, California 92656
(“Sublessee”).

BACKGROUND

A. Pursuant to that certain Summit Office Lease dated as of February 1, 2011, by
and between Aliso Viejo RP-V1, LLC, as Landlord (“Prime Lessor”) and Sublessor,
as Tenant, as amended by a First Amendment to Lease (“First Amendment”) dated as
of September 27, 2013 (such lease, as so amended, and all renewals,
modifications and extensions of such lease are collectively referred to in this
Sublease as the “Prime Lease”) (a true and complete copy of which is attached
hereto as Exhibit A), whereby Sublessor leases approximately 29,790 square feet
of rentable space on the second floor of the building known as and numbered 20
Enterprise, Aliso Viejo, California (“20 Enterprise”) and approximately 134,726
square feet of rentable space in the building known as and numbered 30
Enterprise, Aliso Viejo, California (“30 Enterprise”) (collectively, the “Total
Premises”). As used in this Sublease, “Building” means the building located at
20 Enterprise.

B. Sublessee desires to sublease the Subleased Premises (defined in Paragraph 1)
from Sublessor and Sublessor is willing to sublease the same, all on the terms
and conditions set forth in this Sublease.

For good and valuable consideration, the receipt and sufficiency of which are
acknowledged by Sublessor and Sublessee, Sublessor and Sublessee agree as
follows:

1. Sublease of Subleased Premises. For the rent and upon the terms and
conditions in this Sublease, Sublessor subleases to Sublessee, and Sublessee
subleases from Sublessor approximately 29,790 square feet of rentable space on
the second floor of 20 Enterprise as shown on Exhibit B attached hereto (the
“Subleased Premises”). During the Term (defined in Paragraph 2) of this
Sublease, Sublessee shall have access to the Subleased Premises twenty-four
(24) hours a day, 7 days a week, subject to the terms of this Sublease. If
Sublessee enters the Subleased Premises prior to the Commencement Date (defined
in Paragraph 2), Sublessee shall be responsible for complying with all of the
terms of this Sublease and the Prime Lease to the extent incorporated in this
Sublease by reference, other than the payment of Rent. Sublessor shall have the
right to have a representative present any time during such early entry into the
Subleased Premises.

2. Term. The term (the “Term”) of this Sublease shall commence upon the date
(the “Commencement Date”) that is the later of (a) thirty (30) days after
Sublessor has vacated the Subleased Premises or (b) August 11, 2014; provided
that the following contingencies have been satisfied: (i) the Consent
Contingency (defined in Paragraph 29) has been satisfied no later than
August 23, 2014 and (ii) the Sublease has been fully executed by Sublessor and
Sublessee, and shall expire at 11:59 p.m. on October 31, 2018 or such earlier
date on which this Sublease may

 

Page 1 of 79



--------------------------------------------------------------------------------

terminate pursuant to any of the terms or provisions of the Prime Lease, this
Sublease or applicable law (the “Expiration Date”). When the Commencement Date
has been determined, the parties will enter into a commencement date letter
substantially in the form attached hereto as Exhibit C.

3. Furniture. During the Term of this Sublease, Sublessee may use (i) those
items of furniture located in the Subleased Premises as of the date of this
Sublease that are described in Exhibit D (the “Furniture”), and (ii) the
existing cabling and telecommunications wiring (the “Existing Network Cabling”)
that serves the Subleased Premises as of the date of this Sublease for the
purposes for which such Existing Network Cabling was installed. Sublessee shall
use the Existing Network Cabling in a safe manner and in accordance with
applicable permits or codes, and shall not remove or modify the Existing Network
Cabling or exceed reasonable usage limitations that may be imposed by Sublessor
from time to time. Sublessee accepts the Furniture and the Existing Network
Cabling and fixtures “as is, where is” and in their current condition, Sublessor
having made no representation or warranty of any kind, express or implied
(including, but not limited to, any warranty of fitness for any particular use
or purpose) with respect to any of the same. Sublessor shall have no obligation
of any kind to make repairs resulting from normal wear and tear office usage of
the Furniture or make any improvements to the Furniture in connection with
Sublessee’s customary office use of the Furniture. If the Lease Expiration Date
is October 31, 2018, Sublessee shall own the Furniture and shall remove the
Furniture (excluding the Existing Network Cabling) from the Subleased Premises.
If this Sublease terminates prior to the Expiration Date of October 31, 2018,
the Furniture shall remain in the Subleased Premises. If Sublessee installs
additional network cabling and/or equipment (“Additional Network Cabling”),
Sublessee shall be responsible for removing such Additional Network Cabling and
restoring the Subleased Premises to its condition prior to such installation at
Sublessee’s sole cost and expense unless Prime Lessor advises Sublessee that
Prime Lessor desires such Additional Network Cabling to remain. Notwithstanding
anything in this Sublease to the contrary, Sublessee shall have no right to use
the artwork or plants presently located in the Subleased Premises and Sublessee
acknowledges that Sublessor shall remove such artwork and plants prior to the
Commencement Date.

4. Rent.

a. Base Rent. Commencing on the Commencement Date, Sublessee shall pay to
Sublessor the following amounts as base rent (the “Base Rent”) during the Term
of this Sublease:

 

Period/Months of

Term

   Monthly Rate per
Rentable Square
Foot   Monthly
Base Rent   Annual
Rent Per
Rentable
Square
Foot   Annual Base
Rent

1-3

   $2.541   $75,964.502   $30.603   $683,680.504

 

1  Subject to Paragraph 4.c hereof.

2  Subject to Paragraph 4.c hereof.

3  Subject to Paragraph 4.c hereof.

4  Subject to Paragraph 4.c hereof.

 

Page 2 of 79



--------------------------------------------------------------------------------

4-12

   $2.54    $75,964.50    $30.60    $683,680.50

13-24

   $2.61    $78,248.40    $31.52    $938,980.80

25-36

   $2.69    $80,606.78    $32.47    $967,281.30

36-

 

October 31, 2018

   $2.77    $83,014.80    $33.44    $996,177.60

b. Intentionally deleted.

c. Abatement of Base Rent. Provided this Sublease is in full force and effect
and Sublessee is not in default under this Sublease beyond any applicable notice
and cure period, Base Rent shall be abated for the first, second and third
months of the Term. Notwithstanding anything to the contrary in this Sublease,
if Sublessee defaults under this Sublease beyond any applicable notice and cure
period, Sublessee shall immediately pay to Sublessor the amount of Base Rent
abated pursuant to the terms of this Paragraph 4.c; provided that such immediate
payment obligation by Sublessee in the event of a default shall not limit or
affect any of Sublessor’s rights pursuant to this Sublease or at law or in
equity.

d. Real Estate Taxes and Operating Expenses. In addition to Base Rent, Sublessee
shall pay as additional rent the Sublessee’s Percentage (as defined below) of
amounts from time to time payable by Sublessor to Prime Lessor under the terms
of the Prime Lease for: (i) Real Estate Taxes for the Building in excess of Real
Estate Taxes for the year of 2014 and (ii) Operating Expenses for the Building
in excess of Operating Expenses for the year of 2014. The Real Estate Taxes and
Operating Expenses for the Subleased Premises are described in Article 5 of the
Prime Lease, notwithstanding any modification thereof by the First Amendment.
Rent for any partial month shall be prorated and paid on the first day of such
month. As used in this Sublease, “Sublessee’s Percentage” shall mean that
percentage that from time to time constitutes the ratio that the rentable square
feet in the Subleased Premises bears to rentable square feet in the Building
with respect to which Sublessor from time to time pays additional rent in
respect of Real Estate Taxes or Operating Expenses. As of the date of this
Sublease, the Sublessee’s Percentage is 25.68%.

e. Statements of Expenses. Sublessor shall furnish to Sublessee copies of all
Real Estate Tax and Operating Expense statements and all backup for such
statements furnished by Prime Lessor to Sublessor pursuant to Section 5.4 of the
Prime Lease and from time to time with respect to the calendar commencing
January 1, 2014 and all subsequent calendar years occurring within the term of
this Sublease, together with a statement prepared by Sublessor of the additional
rent payable by Sublessee pursuant to Paragraph 4.d. After actual Real Estate
Taxes and Operating Expenses for the any lease year are determined by Prime
Lessor and shared with Sublessor, Sublessor shall reconcile the amounts paid on
account thereof with the actual amount of Real Estate Taxes and Operating
Expenses paid by Sublessee under this Sublease and render a statement to
Sublessee detailing the same. Any underpayment of Real Estate Taxes and
Operating Expenses shall be paid by Sublessee within thirty (30) days after
Sublessee receives such statement. Any over-payment of Operating Expenses shall
be credited against the Rent next due or, if no Rent is due after the expiration
or earlier termination of the Term, then Sublessor will refund the excess to
Sublessee. The provisions of this Paragraph 4.e shall survive the expiration or
earlier termination of this Sublease.

 

Page 3 of 79



--------------------------------------------------------------------------------

f. Audit Right. At Sublessee’s request and subject to the shortened Notice
Periods set forth in Paragraph 11.c hereof, Sublessor will exercise its right to
audit the Operating Expenses and Real Estate Taxes charged to the Building
pursuant to Section 5.6 of the Prime Lease, provided that (i) Sublessor has
first exercised its audit rights under the Prime Lease for the Total Premises
and (ii) Sublessee reimburses Sublessor for all costs incurred by Sublessor in
connection with Sublessee’s request for Sublessor to exercise its audit rights
under the Prime Lease as to Operating Expenses and Real Estate Taxes for the
Building.

g. Additional Expenses. In addition to the amounts payable under Paragraph 4.d,
Sublessee shall pay as additional rent for all other expenses for which
Sublessor is responsible to Prime Lessor under the Prime Lease to the extent
such expenses (i) relate to the Subleased Premises or (ii) are incurred pursuant
to additional services requested by Sublessee, except that Sublessee will in no
way be liable for costs or expenses of Sublessor as a result of Sublessor’s
default or breach of the terms of the Prime Lease (other than a breach caused by
Sublessee or any party claiming through or under Sublessee) or matters for which
Sublessee is expressly not responsible under the terms of this Sublease
notwithstanding anything to the contrary by extension to Sublessee as “Tenant”
under the Prime Lease.

5. Utilities. Sublessee shall pay for all utilities used in the Subleased
Premises during the Term commencing on the Commencement Date by paying its pro
rata portion for Building shared utilities and paying directly for utilities
separately metered to the Subleased Premises. Sublessee shall reimburse
Sublessor within ten (10) days after billing therefor for all above-standard or
excess utility charges incurred by Sublessor from time to time under the Prime
Lease that are attributable in whole or in part to Sublessee’s use of the
Subleased Premises. Should Sublessee desire any after-hours HVAC service,
Sublessee must give Sublessor at least such prior notice as is required of Prime
Lessor pursuant to the terms of Article 7 of Prime Lease and Sublessor shall
provide such request to Prime Lessor promptly after receipt. Sublessee shall
reimburse Sublessor for the costs of obtaining such after-hours HVAC use in
accordance with Paragraph 4 of this Sublease.

6. Permitted Uses. Sublessee shall use the Subleased Premises only for general
office purposes and legal uses ancillary or incidental thereto to the extent
permitted under the Prime Lease. Sublessee shall not do, suffer or permit
anything to be done in or upon the Subleased Premises except in compliance with
and as permitted by the Prime Lease and applicable law. Sublessee shall comply
with the certificate of occupancy relating to the Subleased Premises and with
all laws, statutes, ordinances, orders, rules, regulations and requirements of
all federal, state and municipal governments and the appropriate agencies,
officers, departments, boards and commissions thereof, and the board of fire
underwriters and/or the fire insurance rating organization or similar
organization performing the same or similar functions, whether now or hereafter
in force, applicable to the Subleased Premises.

7. Condition of Subleased Premises.

a. Sublessee represents that it has made or caused to be made a thorough
examination and inspection of the Subleased Premises and is familiar with the
condition of every part of the Subleased Premises. Sublessee acknowledges that,
except as expressly provided in this Sublease, (i) it enters into this Sublease
without relying upon any representations, warranties or

 

Page 4 of 79



--------------------------------------------------------------------------------

promises by Sublessor, its agents, representatives, employees, servants or any
other person in respect of the Building or the Subleased Premises, (ii) no
rights, easements or licenses are acquired by Sublessee by implication or
otherwise except as expressly set forth in this Sublease, (iii) Sublessor shall
have no obligation to do any work in order to make the Subleased Premises
suitable and ready for occupancy and use by Sublessee, and (iv) the Subleased
Premises are accepted “as is” and are in satisfactory condition.

b. Sublessee shall keep and maintain the Subleased Premises, the fixtures and
equipment and the Furniture in the Subleased Premises clean and in good order,
repair and condition, except for reasonable wear and tear and damage by fire or
other casualty or condemnation. Sublessor shall have no obligation of any kind
to make repairs resulting from normal wear and tear office usage of the
Furniture or make any improvements to the Furniture in connection with
Sublessee’s customary office use of the Furniture. However, should Sublessee
elect to repair or replace any item of Furniture, Sublessee may do so at its
sole cost and expense without reimbursement from Sublessor.

c. Alterations. Sublessee may undertake the improvements and alterations set
forth on Exhibit B in compliance with the Prime Lease, subject to obtaining all
needed permits and approvals, , including Prime Lessor consent as required.
Except for the initial alterations and improvements described on Exhibit B, no
alterations or improvements shall be made to the Subleased Premises, except in
accordance with the Prime Lease and with prior written consent of Sublessor,
which shall not be unreasonably withheld or delayed, and Prime Lessor, if Prime
Lessor’s consent is required under the Prime Lease. All alterations and
improvements shall be made in accordance with the terms of the Prime Lease.
Notwithstanding the foregoing, all alterations and improvements shall be paid
for by the Sublessee without offset or contribution from Sublessor or Prime
Lessor.

8. Insurance. Sublessee shall maintain throughout the Term of this Sublease
property insurance covering any alterations, additions and improvements made to
the Subleased Premises by or on behalf of Sublessee and such insurance in
respect of the Subleased Premises and the conduct and operation of Sublessee’s
business in the Subleased Premises, with Sublessor and Prime Lessor listed as
additional insureds as is required of “Tenant” pursuant to the terms of the
Prime Lease (including, without limitation, Article 14 as incorporated in this
Sublease by reference) with no penalty to Sublessor or Prime Lessor resulting
from deductibles or self-insured retentions effected in Sublessee’s insurance
coverage, and with such other endorsements and provisions as Sublessor or Prime
Lessor may reasonably request. If Sublessee fails to procure or maintain such
insurance, pay all premiums and charges therefor and provide Sublessor with
certificate(s) of such insurance within ten (10) days after notice from
Sublessor, Sublessor may (but shall not be obligated to) do so, whereupon
Sublessee shall reimburse Sublessor upon demand for Sublessor’s costs incurred
in so doing. All such insurance policies shall, to the extent obtainable,
contain endorsements providing that (i) such policies may not be canceled except
upon thirty (30) days’ prior notice to Sublessor and Prime Lessor, (ii) no act
or omission of Sublessee shall affect or limit the obligations of the insurer
with respect to any other named or additional insured and (iii) Sublessee shall
be solely responsible for the payment of all premiums under such policies and
Sublessor, notwithstanding that it is or may be a named insured, shall have no
obligation for the payment of any insurance premiums. Such insurance shall
otherwise be reasonably acceptable to Sublessor in both form and substance. On
or before the Commencement

 

Page 5 of 79



--------------------------------------------------------------------------------

Date, Sublessee shall deliver to Sublessor and Prime Lessor a certificate
evidencing the coverages required by this Paragraph 8. Any endorsements to such
certificates shall also be delivered to Sublessor and Prime Lessor upon issuance
of such certificates. Sublessee shall procure and pay for renewals of such
insurance from time to time before the expiration of such insurance, and
Sublessee shall deliver to Sublessor and Prime Lessor such renewal certificates
at least thirty (30) days before the expiration of any existing policy. In the
event Sublessee fails so to deliver any such renewal certificate at least thirty
(30) days before the expiration of any existing policy, then, in addition to its
other rights and remedies in respect of such breach of this Sublease by
Sublessee, Sublessor shall have the right, but not the obligation, to obtain
such insurance on Sublessee’s behalf, whereupon Sublessee shall reimburse
Sublessor within thirty (30) days of demand for Sublessor’s costs incurred in so
doing. Maintenance of such insurance and/or the coverage application shall not
relieve a party of any responsibility under this Agreement for damages in excess
of insurance limits or otherwise.

Sublessee shall include in all such insurance policies any clauses or
endorsements in favor of Prime Lessor including, but not limited to, waivers of
the right of subrogation, which Sublessor is required to provide as “Tenant”
pursuant to the provisions of the Prime Lease. Sublessee releases and waives all
claims against Sublessor for loss or damage to Sublessee’s personal property and
its alterations in the Subleased Premises to the extent that such loss or damage
is insurable under policies of casualty insurance Sublessee carries or is
required to carry under this Sublease.

If Sublessor consents to any sublease or sub-sublease of the Subleased Premises,
Sublessee shall ensure that any subtenants and sub-subtenants obtain and
maintains the insurance, as per this Agreement, required to be carried by
Sublessee under this Sublease.

9. Indemnification. Sublessee shall protect, defend (with counsel reasonably
approved by Sublessor), indemnify and hold Sublessor and Prime Lessor and their
respective officers, agents and employees harmless from and against any and all
liabilities, claims, suits, demands, judgments, costs, losses, interest and
expenses (except to the extent arising from any negligence or willful misconduct
of Prime Lessor or Sublessor or their contractors, invitees, agents or
employees), arising from any bodily injury to or death of persons, or damage to
property occurring or resulting from an occurrence in the Subleased Premises
during the Term of this Sublease or from any breach or default on the part of
Sublessee in the performance of any covenant or agreement on the part of
Sublessee to be performed pursuant to the terms of this Sublease or from any
willful misconduct or negligence on the part of Sublessee or any of its agents,
employees, licensees, subtenants, sub-subtenants, invitees or assignees or any
person claiming through or under Sublessee. Sublessee shall also indemnify
Sublessor and Prime Lessor and their respective officers, agents and employees
from and against any and all liabilities, claims, suits, demands, judgments,
costs, losses, interest and expenses (including, without being limited to,
reasonable attorneys’ fees and expenses), incurred in connection with any such
indemnified claim or any action or proceeding brought in connection therewith.
The provisions of this Paragraph 9 are intended to supplement any other
indemnification provisions contained in this Sublease and in the Prime Lease to
the extent incorporated in this Sublease by reference. Any non-liability,
indemnity or hold harmless provisions in the Prime Lease for the benefit of
Prime Lessor that are incorporated in this Sublease by reference shall be deemed
to inure to the benefit of Sublessor and Prime Lessor.

 

Page 6 of 79



--------------------------------------------------------------------------------

10. Assignment or Subletting.

a. Sublessee shall not assign, sell, mortgage, pledge or in any manner transfer
this Sublease or any interest in this Sublease, or the Term or estate granted or
the rentals under this Sublease, or sublet the Subleased Premises or any part of
the Subleased Premises, or grant any concession or license or otherwise permit
occupancy of all or any part of the Subleased Premises by any person or take any
action or undertake any transaction without the prior written consent of
Sublessor and Prime Lessor in accordance with Article 13 of the Prime Lease.
Neither the consent of Sublessor or Prime Lessor to an assignment, subletting,
concession, or license, nor the references in this Sublease to assignees,
subtenants, concessionaires or licensees, shall in any way be construed to
relieve Sublessee or any assignee, subtenant or sub-subtenant of the requirement
of obtaining the consent of Sublessor and Prime Lessor to any further assignment
or subletting or to the making of any assignment, subletting, concession or
license for all or any part of the Subleased Premises, Sublessee and any such
assignee, subtenant or sub-subtenant under this Sublease agreeing to be bound by
the provisions of this Sublease and the Prime Lease as to any further
assignment, subleasing or other arrangement for which consent is required under
this Sublease or the Prime Lease. Notwithstanding any assignment or subletting,
including, without limitation, any assignment or subletting permitted or
consented to, the original Sublessee named in this Sublease and any other
person(s) who at any time was or were Sublessee shall remain fully liable under
this Sublease, and all acts and omissions of any assignee or subtenant or anyone
claiming under or through any assignee or subtenant that shall be in conflict
with the terms of this Sublease shall constitute a breach by Sublessee under
this Sublease. If this Sublease is assigned, or if the Subleased Premises or any
part of the Subleased Premises is underlet or occupied by any person or entity
other than Sublessee, Sublessor may, after default by Sublessee, following
notice and the expiration of any applicable cure period, collect rent from the
assignee, undertenant or occupant, and apply the net amount collected to the
Rent payable by Sublessee under this Sublease, but no assignment, underletting,
occupancy or collection shall be deemed a waiver of the provisions of this
Sublease, the acceptance of the assignee, undertenant or occupant as tenant, or
a release of Sublessee from the further performance by Sublessee of the
covenants under this Sublease to be performed on the part of Sublessee. Any
attempted assignment or subletting or other arrangement, whether by Sublessee or
any assignee or subtenant of Sublessee, without the prior written consent of the
Sublessor and Prime Lessor shall be void.

b. If the Rent or other consideration payable to Sublessee in respect of such
subletting or assignment exceeds the Base Rent payable by Sublessee under this
Sublease, then fifty percent (50%) of all such excess rent shall be deemed
additional rent owed by Sublessee to Sublessor, and shall be payable monthly to
Sublessor by Sublessee in the same manner and on the same terms as installments
of Base Rent are payable by Sublessee under this Sublease (or upon Sublessee’s
receipt thereof, whichever is earlier), except that Sublessee may recapture, on
an amortized basis over the term of the sublease or assignment, any brokerage
commission paid by Sublessee in connection with the subletting or assignment
(not to exceed commissions typically paid in the market at the time of such
subletting or assignment) and reasonable legal fees incurred by Sublessee in
connection with the subletting or assignment (collectively, the “Sub-subletting
Costs”). Notwithstanding any assignment, subletting or other transfer by
Sublessee or consent thereto by Sublessor or Prime Lessor, Sublessee shall
remain fully liable on this Sublease and shall not be released from performing
any of the terms, covenants and conditions of this Sublease. As a condition to
Sublessee recapturing the Sub-subletting Costs, Sublessee shall provide to
Sublessor,

 

Page 7 of 79



--------------------------------------------------------------------------------

within ninety (90) days of Sublessor’s execution of Sublessor’s consent to the
assignment or sub-subletting, a detailed accounting of the Sub-subletting Costs
and supporting documents, such as receipts and construction invoices.

11. Primacy and Incorporation of Prime Lease.

a. This Sublease is and shall be subject and subordinate to the Prime Lease and
to all matters to which the Prime Lease is or shall be subject and subordinate,
and to all amendments, modifications, renewals and extensions of or to the Prime
Lease and Sublessor purports to convey, and Sublessee takes, no greater rights
than those accorded to or taken by Sublessor as “Tenant” under the terms of the
Prime Lease. Sublessee covenants that it will perform and observe all of the
provisions contained in the Prime Lease to be performed and observed by the
“Tenant” under the Prime Lease for the Term of this Sublease to the extent
incorporated in this Sublease and as applicable to the Subleased Premises, other
than the payment of rent; provided that Sublessor shall not enter into any
amendment or other agreement with respect to the Prime Lease that will prevent
or materially adversely affect the use by Sublessee of the Subleased Premises in
accordance with the terms of this Sublease, materially increase the obligations
of Sublessee or decrease the rights of Sublessee under this Sublease, shorten
the term of this Sublease or increase the rental or any other sums required to
be paid by Sublessee under this Sublease, all without the prior written consent
of Sublessee in each case, such consent not to be unreasonably withheld,
conditioned or delayed. Notwithstanding anything in this Sublease to the
contrary, Sublessee shall have no obligation to (i) cure any default of
Sublessor under the Prime Lease (unless caused by Sublessee’s default under this
Sublease), (ii) perform any obligation of Sublessor under the Prime Lease which
arose prior to the Commencement Date and which Sublessor failed to perform,
(iii) repair any damage to the Subleased Premises caused by Sublessor,
(iv) remove any alterations or additions installed within the Subleased Premises
prior to the Commencement Date, including but not limited to the Existing
Network Cabling (excluding the Furniture if this Sublease terminates on
October 31, 2018), (v) indemnify Sublessor or Prime Lessor with respect to any
negligence or willful misconduct of Sublessor, its agents, employees or
contractors or (vi) discharge any liens on the Subleased Premises or the
Building that arise out of any work performed, or claimed to be performed, by or
at the direction of Sublessor, except work to be undertaken at Sublessee’s
expense. Except to the extent inconsistent with the context of this Sublease,
capitalized terms used and not otherwise defined in this Sublease shall have the
meanings ascribed to them in the Prime Lease.

Further, except as set forth below, the terms, covenants and conditions of the
following specified provisions of the Prime Lease are incorporated in this
Sublease by reference as if such terms, covenants and conditions were stated in
this Sublease to be the terms, covenants and conditions of this Sublease, so
that except to the extent that they are inconsistent with or modified by the
provisions of this Sublease, for the purpose of incorporation by reference each
and every referenced term, covenant and condition of the Prime Lease binding
upon or inuring to the benefit of the “Landlord” under the Prime Lease shall, in
respect of this Sublease and the Subleased Premises, be binding upon or inure to
the benefit of Sublessor, and each and every referenced term, covenant and
condition of the Prime Lease binding upon or inuring to the benefit of the
“Tenant” under the Prime Lease shall, in respect of this Sublease, be binding
upon or inure to the benefit of

 

Page 8 of 79



--------------------------------------------------------------------------------

Sublessee, with the same force and effect as if such terms, covenants and
conditions were completely set forth in this Sublease. Notwithstanding anything
in this Sublease to the contrary, for purposes of this Sublease, as to such
incorporated terms, covenants and conditions:

i. references in the Prime Lease to the “Premises” shall be deemed to refer to
the “Subleased Premises” under this Sublease;

ii. references in the Prime Lease to “Landlord” and to “Tenant” shall be deemed
to refer to “Sublessor” and “Sublessee” under this Sublease, respectively,
except that where the terms “Landlord” is used in the context of ownership or
management of the entire Building, such term shall be deemed to mean only “Prime
Lessor”;

iii. references in the Prime Lease to “this Lease” shall be deemed to refer to
“this Sublease” (except when such reference in the Prime Lease is, by its terms
(unless modified by this Sublease), a reference to any other section of the
Prime Lease, in which event such reference shall be deemed to refer to the
particular section of the Prime Lease);

iv. references in the Prime Lease to the “Commencement Date” shall be deemed to
refer to the “Commencement Date” under this Sublease;

v. references in the Prime Lease to the “Termination Date” shall be deemed to
refer to the Expiration Date under this Sublease;

vi. references in the Prime Lease to the “Base Rent”, “Additional Rent” and
“Rent” shall be deemed to refer to the “Base Rent”, “additional rent” and
“Rent”, respectively, as defined under this Sublease; and

vii. references in the Prime Lease to the “Term” shall be deemed to refer to the
“Term” of this Sublease.

The following provisions of the Prime Lease (including First Amendment as noted
below), Exhibits and Schedules annexed thereto are not incorporated in this
Sublease by reference and shall not, except as to definitions set forth in the
Prime Lease, have any applicability to this Sublease:
Articles/Sections/Exhibits: 1.1, 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 1.10, 1.12, 1.15,
1.17, 2, 3, 5.4, 5.5, 5.6, 6, 7.2, except Sublessee’s right to access and use
such telecommunication services, 7.3, 17.1 (excluding the last two sentences),
17.2, the second sentence of 18, 21, 22, 23.1, 23.2, 24.1, 27.4, 27.5, 27.7,
27.8, 27.11, the first sentence of 27.15, 27.17, 27.18 and 28; Exhibit C,
Exhibit D, the last sentence of paragraph 2 of Exhibit E, Exhibit F, and Exhibit
I; and the First Amendment.

Where reference is made in the following Sections to “Landlord”, the same shall
be deemed to refer only to “Prime Lessor”: Articles/Sections: 5.1, 5.2, 5.3,
7.1, 8, 10.2, the tenth sentence of Section 10.3 (beginning with “In addition,
within 30 days”) and last sentence of 10.3, the second to last sentence of 14,
the first sentence of 17.2, the seventh and eighth sentences of 18, 25, 27.15
(except that Sublessee shall have no rights to an Exterior Sign as defined in
Section 27.15) and Exhibit E (paragraphs 1, 2, 3, 4 (excluding the second, third
and fourth sentences) and 5, except that the grant of such parking rights
described in Exhibit E is made by Sublessor pursuant to Paragraph 32 of this
Sublease).

 

Page 9 of 79



--------------------------------------------------------------------------------

Where reference is made in the following Sections to “Landlord”, the same shall
be deemed to refer to “Prime Lessor” and “Sublessor”: Articles/Sections: 9.1,
12, 13, the second, third and fourth sentences of paragraph 4 of Exhibit E ,
paragraph 6 of Exhibit E, and paragraph 7 of Exhibit E.

b. Notwithstanding such incorporation by reference, Sublessee acknowledges that
pursuant to the Prime Lease, certain services, repairs, restorations, equipment
and access to and for the Subleased Premises and insurance coverage of the
Building are in fact to be provided by Prime Lessor and Sublessor shall have no
obligation to provide any such services, repairs, restorations, equipment,
access or insurance coverage. Sublessee recognizes that Sublessor is not in a
position to render any of the services or to perform any of the obligations of
Prime Lessor pursuant to the terms of the Prime Lease. Sublessor shall use
commercially reasonable (not arbitrary) efforts to obtain for Sublessee’s
benefit the performance by Prime Lessor of its obligations under the Prime
Lease, but Sublessor shall in no event be obligated to commence litigation or
other formal proceedings, nor shall Sublessor be liable to Sublessee, nor shall
the obligations of Sublessee under this Sublease be impaired or the performance
of Sublessee be excused, because of any failure or delay on Prime Lessor’s part
in furnishing such services, repairs, restorations, equipment, access or
insurance coverage.

c. Notwithstanding anything to the contrary contained in the Prime Lease, the
time limits (the “Notice Periods”) contained in the Prime Lease for the giving
of notices, making of demands or performing of any act, condition or covenant on
the part of the “Tenant” (including any grace periods set forth in Article 19 of
the Prime Lease), under the Prime Lease, or for the exercise by “Tenant” under
the Prime Lease of any right, remedy or option, are changed for the purposes of
incorporation in this Sublease by reference by shortening the same in each
instance by five (5) days (or by three (3) days if the notice period is ten
(10) days or less), so that in each instance Sublessee shall have five (5) (or
three (3), as applicable) fewer days to observe or perform under this Sublease
than Sublessor has as “Tenant” under the Prime Lease; provided, however, that if
the Prime Lease allows a Notice Period of five (5) days or less, then Sublessee
shall nevertheless be allowed the number of days equal to one-half of the number
of days in each Notice Period to give any such notices, make any such demands,
perform any such acts, conditions or covenants or exercise any such rights,
remedies or options; provided, further, that if one-half of the number of days
in the Notice Period is not a whole number, Sublessee shall be allowed the
number of days equal to one-half of the number of days in the Notice Period
rounded up to the next whole number.

d. Representations and Warranties of Sublessor. Notwithstanding anything to the
contrary contained in this Sublease (including, without limitation, the
provisions of the Prime Lease incorporated in this Sublease by reference),
Sublessor makes no representations or warranties whatsoever with respect to the
Subleased Premises, this Sublease, the Prime Lease or any other matter, either
express or implied, except as expressly set forth in this Sublease. Sublessor
represents and warrants, as of the date of execution of this Sublease (i) that
it is the holder of the interest of the “Tenant” under the Prime Lease and said
interest is not the subject of any lien, assignment, conflicting sublease, or
other hypothecation or pledge, (ii) that the Prime Lease is in full force and
effect, unmodified and constitutes the entire agreement between Prime Lessor and
Sublessor in respect of the Subleased Premises, (iii) that no default exists on
the part of Prime Lessor or Sublessor under the Prime Lease, nor to the best of
Sublessor’s knowledge, does

 

Page 10 of 79



--------------------------------------------------------------------------------

any circumstance currently exist that, but for the giving of notice or the
passage of time, or both, would be such a default, (iv) there are no agreements
between Prime Lessor and Sublessor other than the Prime Lease and (v) there are
no parking fees currently being charged by Prime Lessor for the 110 non-reserved
and 10 reserved parking spaces described in Paragraph 32 of this Sublease.

12. Certain Services and Rights. Except to the extent otherwise expressly
provided in Paragraph 11.b of this Sublease, the only services or rights to
which the Sublessee is entitled under this Sublease, including without
limitation rights relating to the repair, maintenance and restoration of the
Subleased Premises, are those services and rights to which Sublessor is entitled
under the Prime Lease. Sublessor has no obligation to furnish any services
whatsoever to Sublessee, any such obligation being that of Prime Lessor under
the Prime Lease, and that, as set forth in Paragraph 11.b of this Sublease, the
sole obligation of Sublessor under this Sublease is to enforce Prime Lessor’s
performance as set forth in Section 11.b of this Sublease.

13. Compliance with Prime Lease.

a. By Sublessee. Sublessee shall neither do, nor permit anything to be done,
that could, after notice and failure to timely cure, if applicable, cause the
Prime Lease to be terminated or forfeited by reason of any right of termination
or forfeiture reserved or vested in Prime Lessor under the Prime Lease as a
result of a “Tenant” default under the Prime Lease, and Sublessee shall defend,
indemnify and hold Sublessor harmless from and against any and all liabilities,
claims, suits, demands, judgments, costs, losses, interest and expenses
(including, without being limited to, reasonable attorneys’ fees and expenses)
of any kind whatsoever by reason of any breach or default on the part of
Sublessee by reason of which the Prime Lease is or could be so terminated or
forfeited. Sublessee covenants that Sublessee will not do anything that would
constitute a default under the provisions of the Prime Lease or omit to do
anything that Sublessee is obligated to do under the terms of this Sublease that
would constitute a default under the Prime Lease.

b. By Sublessor. Sublessor will not commit an event of default under the
provisions of the Prime Lease that, after any applicable notice and cure period,
results in a termination of the Prime Lease.

14. Default. If Sublessee shall default in any of its obligations under this
Sublease beyond applicable cure periods, Sublessor shall have available to it
all of the rights and remedies available to Prime Lessor under the Prime Lease,
including without limitation Articles 19 and 20 of the Prime Lease as
incorporated in this Sublease by reference, as though Sublessor were the
“Landlord” and Sublessee the “Tenant” under the Prime Lease. Sublessee shall
reimburse Sublessor for all costs and expenses, including reasonable attorneys’
fees, incurred by Sublessor in asserting or enforcing its rights under this
Sublease against Sublessee or any assignee, sub-subtenant or other person
claiming under Sublessee.

15. Brokerage. Sublessee and Sublessor represent that they have not dealt with
any broker in connection with this Sublease other than Newmark Grubb Knight
Frank (the “Broker”). Each party shall indemnify and hold harmless the other
from and against any and all liabilities, claims, suits, demands, judgments,
costs, losses, interest and expenses (including, without being limited to,
reasonable attorneys’ fees and expenses) which the indemnified party may be
subject to

 

Page 11 of 79



--------------------------------------------------------------------------------

or suffer by reason of any claim made by any person, firm or corporation other
than the Broker for any commission, expense or other compensation as a result of
the execution and delivery of this Sublease, which is based on alleged
conversations or negotiations by said person, firm or corporation with the
indemnifying party. Sublessor shall pay the Broker the brokerage commission or
other compensation due the Broker in connection with this Sublease under
separate agreements between Sublessor and Broker.

16. Security Deposit. Upon the satisfaction of the Consent Contingency,
Sublessee shall deliver to Sublessor a security deposit in the amount of
$83,014.80 as security for the full and faithful performance and observance by
Sublessee of Sublessee’s covenants and obligations under this Sublease (the
“Security Deposit”). Should Sublessee fail to cure an event of default after
notice and an opportunity to cure thereof as provided in this Sublease,
including but not limited to Rent specified in Paragraph 4 of this Sublease,
Sublessor may use such portion of the Security Deposit to the extent required
for the payment of any Rent or any other sums as to which Sublessee is in
default or for any sum which Sublessor may expend or may be required to expend
by reason of Sublessee’s default in respect of any of the terms, covenants and
conditions of this Sublease, including, but not limited to, any damages or
deficiency in the reletting of all or any portion of the Subleased Premises,
whether such damages or deficiency accrue before or after summary proceedings or
other re-entry by Sublessor. If Sublessor utilizes any portion of the Security
Deposit to cure Sublessee’s default, Sublessee shall cause the Security Deposit
to be restored to its original amount and failure to do so within ten (10) days
after receiving written notice from Sublessor shall be deemed a default under
this Sublease. Sublessee understands that its potential liability under this
Sublease is not limited to the amount of the Security Deposit. Use of said
Security Deposit by Sublessor shall not constitute a waiver, but is in addition
to other remedies to Sublessor under this Sublease and under law. In the event
of any transfer of Sublessor’s interest in the Subleased Premises, Sublessor
shall either return the Security Deposit to Sublessee or assign its interest in
the Security Deposit to the transferee or assignee and Sublessor shall thereupon
be released by Sublessee from all liability for the return or payment of the
Security Deposit; and Sublessee shall look solely to the new sublessor for the
return or payment of the same; and the provisions of this Paragraph 16 shall
apply to every transfer or assignment made of the same to a new sublessor.
Sublessee shall not assign or encumber or attempt to assign or encumber the
Security Deposit and neither Sublessor nor its successors or assigns shall be
bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance. Within thirty (30) days of the later of the termination of this
Sublease or Sublessee’s surrender of the Subleased Premises in the condition
required by this Sublease, Sublessor shall return to Sublessee that portion of
the Security Deposit not used or applied by Sublessor.

17. Notices. All notices, consents, approvals, demands, bills, statements and
requests which are required or permitted to be given by either party to the
other under this Sublease shall be in writing and shall be governed by Article
26 of the Prime Lease as incorporated in this Sublease by reference and the
mailing addresses for Sublessor and Sublessee shall be those first set forth
above. All notices to Sublessor shall be addressed to the attention of the Vice
President of Finance with a copy to the attention of the Vice President of Real
Estate. Communications and payments to the Prime Lessor shall be given in
accordance with, and subject to, Article 26 of the Prime Lease.

18. Interpretation. This Sublease shall be construed without regard to any
presumption or other rule suggesting construction or interpretation against the
party causing this Sublease to be

 

Page 12 of 79



--------------------------------------------------------------------------------

drafted. Each covenant, agreement, obligation or other provision of this
Sublease shall be deemed and construed as a separate and independent covenant of
the party bound by, undertaking or making the same, which covenant, agreement,
obligation or other provision shall be construed and interpreted in the context
of the Sublease as a whole. All terms and words used in this Sublease,
regardless of the number or gender in which they are used, shall be deemed to
include any other number and any other gender as the context may require. The
word “person” as used in this Sublease shall mean a natural person or persons, a
partnership, a corporation or any other form of business or legal association or
entity.

19. Fire or Casualty. In the event the Subleased Premises (or access thereto or
systems serving the same) are subjected to a fire or other casualty that
interferes with the use and enjoyment by Sublessee of a material portion of the
Subleased Premises, Sublessee shall, to the extent Sublessor is entitled to an
abatement of rent pursuant to the Prime Lease, be entitled to an equitable
adjustment of Rent until tenantable occupancy is restored. If the estimated time
for repairs will exceed, or such interference has not been remedied and
tenantable occupancy restored after, one hundred eighty (180) days from the date
such interference was first experienced, Sublessor or Sublessee may, by notice
to the other, terminate this Sublease.

20. Signage. Subject to the consent of Prime Lessor if required under the terms
and provisions of the Prime Lease, Sublessee shall have the right, at its sole
cost and expense, to install interior and exterior signage consistent with
Sublessor’s signage rights under Section 27.15 of the Prime Lease. Within ninety
(90) days after the Commencement Date, Sublessor shall, at its sole cost, remove
Sublessor’s existing signage in, on and from the Building and the Subleased
Premises. Should Sublessor fail to so remove its signage, Sublessee shall have
the right to remove such signage at Sublessor’s cost and expense.

21. Right to Cure Sublessee’s Defaults. If Sublessee shall at any time fail to
make any payment or perform any other obligation of Sublessee under this
Sublease, then Sublessor shall have the right, but not the obligation, only
after notice to Sublessee and an opportunity to cure as set forth in this
Sublease, except no notice shall be required to Sublessee in the case of any
emergency, and without waiving or releasing Sublessee from any obligations of
Sublessee under this Sublease, to make such payment or perform such other
obligation of Sublessee in such manner and to such extent as Sublessor shall
deem necessary, and in exercising any such right, to pay any incidental costs
and expenses, employ attorneys, and incur and pay reasonable attorneys’ fees.
Sublessee shall pay to Sublessor upon demand as additional rent all sums so paid
by Sublessor and all incidental costs and expenses of Sublessor in connection
therewith, together with interest thereon at an annual rate equal to the rate
two percent (2%) above the base rate or prime rate then published as such in the
Wall Street Journal, or, if less, the maximum rate permitted by law. Such
interest shall be payable with respect to the period commencing on the date such
expenditures are made by Sublessor and ending on the date such amounts are
repaid by Sublessee. The provisions of this Paragraph shall survive the
Expiration Date or the sooner termination of this Sublease.

22. Termination of Prime Lease; Surrender. If for any reason the term of the
Prime Lease shall terminate prior to the Expiration Date, this Sublease shall
thereupon automatically terminate, except as otherwise expressly set forth in
this Paragraph 22, and Sublessor shall not be liable to Sublessee by reason of
any termination of the Prime Lease or this Sublease; provided, however, so long
as Sublessee is not in default under this Sublease beyond any applicable notice

 

Page 13 of 79



--------------------------------------------------------------------------------

and cure period, Sublessor shall not voluntarily surrender the Prime Lease,
except in accordance with rights expressly reserved to Sublessor as “Tenant”
under the Prime Lease, including, without limitation, such rights as are
available under Articles 17 and 18 of the Prime Lease in the event of a taking
or casualty. Notwithstanding anything in this Sublease to the contrary, if the
Prime Lease gives Sublessor any right to terminate the Prime Lease in the event
of the partial or total damage, destruction, or condemnation of the Subleased
Premises or the Building, the exercise of such right by Sublessor shall not
constitute a default or breach under this Sublease. Nothing in this Sublease
shall prevent an assignment of the Prime Lease or the subleasing of additional
space covered by the Prime Lease to any third parties and in no event shall
Sublessor have any liability to Sublessee for any defaults or termination of the
Prime Lease by such other subtenants or defaults under such other subleases.

Upon the expiration or termination of this Sublease, whether by forfeiture,
lapse of time or otherwise, or upon the termination of Sublessee’s right of
possession, Sublessee shall (i) remove (and restore any damage resulting from
such removal) (a) any and all of Sublessee’s movable personal property and
signage and (b) such alterations, installations, additions and improvements made
by or on behalf of Sublessee that Sublessor requires to be removed and restore
the Subleased Premises to its condition prior to such alterations,
installations, additions and improvements, (ii) at once surrender and deliver to
Sublessor the Subleased Premises in the condition and repair required by, and in
accordance with the provisions of, this Sublease, and (iii) remove the Furniture
(excluding the networking and cabling lines and equipment) from the Subleased
Premises if this Sublease terminates on October 31, 2018, otherwise the
Furniture shall remain in the Subleased Premises. If Sublessee shall fail to
remove the Furniture or any of Sublessee’s personal property from the Subleased
Premises, such property shall be deemed abandoned (and Sublessee will be deemed
to have relinquished all right, title and interest in such property), and
Sublessor is authorized, without liability to Sublessee for loss or damage
thereto, at the sole risk of Sublessee, to (a) remove and store such property at
Sublessee’s risk and expense; (b) retain such property, in which case all right,
title and interest in such property shall accrue to Sublessor; (c) sell such
property and retain the proceeds from such sale; or (d) otherwise dispose or
destroy such property.

23. Consents and Approvals. All references in this Sublease to the consent or
approval of Prime Lessor and/or Sublessor shall be deemed to mean the written
consent or approval of Prime Lessor and/or Sublessor, as the case may be, and no
such consent or approval of Prime Lessor and/or Sublessor, as the case may be,
shall be effective for any purpose unless such consent or approval is set forth
in a written instrument executed by Prime Lessor and/or Sublessor, as the case
may be. In all provisions requiring the approval or consent of Sublessor
(whether pursuant to the express terms of this Sublease or the terms of the
Prime Lease incorporated in this Sublease), Sublessee shall be required to
obtain the approval or consent of Prime Lessor as well as obtain like approval
or consent of Sublessor. If Sublessor is required or has determined to give its
consent or approval to a matter as to which consent or approval has been
requested by Sublessee, Sublessor shall cooperate reasonably with Sublessee in
endeavoring to obtain any required Prime Lessor’s consent or approval upon and
subject to the following terms and conditions: (i) Sublessee shall reimburse
Sublessor for any out-of-pocket costs incurred by Sublessor in connection with
seeking such consent or approval, (ii) Sublessor shall not be required to make
any payments to Prime Lessor or to enter into any agreements or to modify the
Prime Lease or this Sublease in order to obtain any such consent or approval,
(iii) if Sublessee agrees or is otherwise obligated to make any payments to
Sublessor or Prime Lessor in connection with such request for such consent or

 

Page 14 of 79



--------------------------------------------------------------------------------

approval, Sublessee shall have made arrangements satisfactory to Sublessor for
such payments and (iv) Sublessee shall indemnify and hold Sublessor harmless
from and against all liabilities, claims, suits, demands, judgments, costs,
losses, interest and expenses (including, without being limited to, reasonable
attorneys’ fees and expenses) Sublessor shall suffer or incur in connection with
seeking such consent or approval (including, without being limited to, claims by
prospective subtenants, sub-subtenants, assignees and brokers if consent to a
sublease or sub-sublease or assignment is not granted or is unreasonably
conditioned). Nothing contained in this Article shall be deemed to require
Sublessor to give any consent or approval simply because Prime Lessor has given
such consent or approval and, unless provision to the contrary is expressly made
in this Sublease, Sublessor’s consent may be withheld in its sole discretion.

24. No Privity of Estate. Nothing contained in this Sublease shall be construed
to create privity of estate or of contract between Sublessee and Prime Lessor
and Prime Lessor is not obligated to recognize or to provide for the
non-disturbance of the rights of Sublessee under this Sublease.

25. No Waiver. The failure of Sublessor to insist in any one or more cases upon
the strict performance or observance of any obligation of Sublessee under this
Sublease or to exercise any right or option contained in this Sublease shall not
be construed as a waiver or relinquishment for the future of any such obligation
of Sublessee or any right or option of Sublessor. Sublessor’s receipt and
acceptance of Rent, or Sublessor’s acceptance of performance of any other
obligation by Sublessee, with knowledge of Sublessee’s breach of any provision
of this Sublease, shall not be deemed a waiver of such breach. No waiver by
Sublessor of any term, covenant or condition of this Sublease shall be deemed to
have been made unless expressed in writing and signed by Sublessor.

26. Complete Agreement. This Sublease constitutes the entire agreement between
the parties and there are no representations, agreements, arrangements or
understandings, oral or written, between the parties relating to the subject
matter of this Sublease which are not fully expressed in this Sublease. This
Sublease cannot be changed or terminated orally or in any manner other than by a
written agreement executed by both parties. This Sublease shall not be binding
upon either party unless and until it is signed and delivered by and to both
parties. This Sublease may be executed in several counterparts, each of which
shall be deemed an original, and all of such counterparts together shall
constitute one and the same instrument.

27. Successors and Assigns. Except as otherwise specifically provided in this
Sublease, the provisions of this Sublease shall extend to bind and inure to the
benefit of the parties hereto and their respective personal representatives,
heirs, successors and permitted assigns.

28. Waiver of Jury Trial and Right to Counterclaim. Sublessor and Sublessee each
waive any rights which they may have to trial by jury in any summary action or
other action, proceeding or counterclaim arising out of or in any way connected
with this Sublease, the relationship of Sublessor and Sublessee, the Subleased
Premises and the use and occupancy of the Subleased Premises, and any claim for
injury or damages.

29. Consent of Prime Lessor. Notwithstanding anything to the contrary contained
in this Sublease, the effectiveness of this Sublease is subject to and
conditioned upon the written approval of, and consent to, this Sublease by Prime
Lessor in form reasonably acceptable to

 

Page 15 of 79



--------------------------------------------------------------------------------

Sublessor and Sublessee (the “Consent”). This Sublease shall not become
effective unless and until the Consent is fully executed and delivered by Prime
Lessor, Sublessor and Sublessee (the “Consent Contingency”). Each of Sublessor
and Sublessee will execute and deliver the Consent in the form provided by Prime
Lessor and reasonably approved by Sublessor and Sublessee, even if the Consent
has not been signed by Prime Lessor. If the Consent Contingency is not satisfied
prior to the date that is sixty (60) days after submission of the request for
the Consent, then from and after such date, either party may terminate this
Sublease by providing written notice to the other unless the Consent Contingency
is satisfied prior to the date on which such notice of termination is provided.
If this Sublease is terminated pursuant to this Paragraph 29, then this Sublease
will cease to have any further force or effect and the parties hereto will have
no further obligations to each other with respect to this Sublease, except that
any Rent or other funds paid under this Sublease by Sublessee shall be promptly
refunded by Sublessor, including but not limited to the Security Deposit.

30. Limitation of Liability. No director, officer, shareholder, employee,
adviser or agent of Sublessor shall be personally liable in any manner or to any
extent under or in connection with this Sublease. In no event shall Sublessor or
any of its directors, officers, shareholders, employees, advisers or agents be
responsible for (i) any indirect or consequential/special damages, (ii) any
damages in the nature of interruption or loss of business or (iii) claims for
constructive eviction, nor shall Sublessor be liable for loss of or damage to
personal property of Sublessee, its agents, contractors, employees or invitees.

31. Holdover. If Sublessee shall fail to surrender and deliver the Subleased
Premises as and when required under this Sublease, Sublessee shall become a
tenant at sufferance only, subject to all of the terms, covenants and conditions
in this Sublease specified, except the rate of Base Rent shall increase to
(i) 150% of the rate of Base Rent then in effect for the first thirty (30) days
of such holdover and (ii) thereafter Sublessee shall pay 200% of the rate of
Base Rent then in effect for the remainder of such holdover. In addition,
Sublessee shall protect, defend (with counsel reasonably approved by Sublessor),
indemnify and hold harmless Sublessor and its officers, directors, agents and
employees from and against any and all liability, claims, suits, demands,
judgments, costs, losses, interest and expenses (including, without being
limited to, reasonable attorneys’ fees and expenses) that Sublessor may suffer,
under Article 22 of the Prime Lease or otherwise, by reason of any holdover by
Sublessee under this Sublease or any holdover by any party claiming through or
under Sublessee. The terms and provisions of this Paragraph 31 shall survive the
expiration or earlier termination of this Sublease.

32. Appurtenant Rights. Sublessee shall have (as appurtenant to the Subleased
Premises) rights to use in common with Sublessor and others entitled thereto
Sublessor’s rights in driveways, walkways, hallways, stairways and passenger
elevators convenient for access to the Subleased Premises and the lavatories
nearest thereto as shown on Exhibit B attached hereto. In addition, Sublessor
grants Sublessee a license to use in common with others entitled thereto 110
non-reserved parking spaces and 10 reserved parking spaces in the Parking
Facility located at the Project (defined in Section 1.2 of the Prime Lease) as
all in accordance with Exhibit E to the Prime Lease, but excluding the 8
additional parking spaces described in Section 11 of the First Amendment for
which Sublessor pays a fee and for which Sublessee shall have no right to use.
Sublessee shall not be charged any fees for such parking rights.

 

Page 16 of 79



--------------------------------------------------------------------------------

33. Authority. Sublessee hereby represents and warrants that (i) Sublessee is
duly organized, validly existing and in good standing and has all required power
and authority to own, sublease, hold and operate properties and conduct business
in the State of California and (ii) the individuals signing this Sublease on
behalf of Sublessee have the authority to bind Sublessee to this Sublease.
Sublessor hereby represent and warrant that (i) Sublessor is duly organized,
validly existing and in good standing and has all required power and authority
to own, sublease, hold and operate properties and conduct business in the State
of California and (ii) the individuals signing this Sublease on behalf of
Sublessor have the authority to bind Sublessor to this Sublease.

34. Execution of Sublease; Counterparts. The submission of this Sublease to
Sublessee for examination or execution does not constitute a reservation of or
option on the Subleased Premises or an offer of Sublessor to sublease the
Subleased Premises. This Sublease shall become effective as a Sublease, and
Sublessor shall become obligated hereunder, only upon the execution and delivery
of this Sublease (theretofore executed by Sublessee) by Sublessor to Sublessee.
This Sublease may be executed in counterparts, each of which shall be deemed an
original as against the party whose signature is affixed thereto, and which
together shall constitute but one and the same agreement.

35. Survival. Paragraphs 4 (Base Rent), 5 (Utilities), 9 (Indemnification), 15
(Brokerage), 28 (Waiver of Jury Trial, and 30 (Limitation on Liability) of this
Sublease shall survive the expiration or earlier termination of this Sublease.

36. List of Exhibits.

 

Exhibit A     Prime Lease Exhibit B     Plan Showing Subleased Premises Exhibit
C     Form of Commencement Date Letter Exhibit D     List of Furniture Exhibit E
    Commencement Letter (Prime Lease, Amended)

[The rest of this page intentionally left blank]

 

Page 17 of 79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublessor and Sublessee have executed this Sublease as a
sealed instrument as of the date first written above.

 

SUBLESSOR: AVANIR PHARMACEUTICALS, INC. By:  

/s/ Christine G. Ocampo

Name:  

Christine G. Ocampo

Title:  

Vice President of Finance

SUBLESSEE: TELOGIS, INC. By:  

/s/ Theodore Serentelos

Name:  

Theodore Serentelos

Title:  

COO

 

Page 18 of 79



--------------------------------------------------------------------------------

EXHIBIT A

PRIME LEASE

[see attached]

 

Page 19 of 79



--------------------------------------------------------------------------------

EXHIBIT B

PLAN SHOWING SUBLEASED PREMISES

 

LOGO [g782149image001.jpg]

EXHIBIT B-2

DESCRIPTION OF TELOGIS EXPANSION ALTERATIONS (left side of above)

 

  •   Removing 15 offices along the back wall (sections B,C,D,E) and replacing
with cubicles

 

  •   Removing the wall from the training area to open the area up

 

  •   Removing 3 inside offices on the front side of the training room

 

  •   Adding a vestibule opposite of the lobby

 

  •   Replacing the carpet.

 

Page 64 of 79



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMMENCEMENT DATE LETTER

In accordance with and pursuant to Paragraph 2 of that certain Sublease by and
between AVANIR PHARMACEUTICALS, INC., a Delaware corporation (“Sublessor”), and
TELOGIS, INC., a Delaware corporation (“Sublessee”), the parties hereby confirm
the following with respect to certain dates described in the Sublease: (a) the
Commencement Date is             , 2014; and (b) the Expiration Date is
11:59pm, October 31, 2018, unless the Sublease is sooner terminated in
accordance with its terms.

DATE:                 , 2014

 

SUBLESSOR: AVANIR PHARMACEUTICALS, INC. a Delaware corporation By:  

 

Name:  

 

Its:  

 

SUBLESSEE:

TELOGIS, INC.,

a Delaware corporation

By:  

 

Name:  

 

Its:  

 

 

Page 65 of 79



--------------------------------------------------------------------------------

EXHIBIT D

FURNITURE

Avanir Pharmaceuticals, Inc.

Furniture Plan / Purchase for 20 Enterprise, Suite 200, Aliso Viejo, CA 92656

May, 2011

 

Page 66 of 79



--------------------------------------------------------------------------------

EXHIBIT E

COMMENCEMENT LETTER

DATED JUNE 23, 2014

Re: FIRST AMENDMENT TO SUMMIT OFFICE LEASE

 

Page 67 of 79